NO.
12-08-00026-CR
NO. 12-08-00027-CR
NO. 12-08-00028-CR
NO. 12-08-00029-CR
NO. 12-08-00030-CR
NO. 12-08-00031-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
FRANCISCO SAUCEDO,   §          APPEALS
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            In six
separate cases, Appellant pleaded guilty to the offense of aggravated assault
against a public servant, a first degree felony.  Sentence was imposed in each case on December
11, 2006. We have received the trial court’s certification showing that
Appellant waived his right to appeal in each case.  See Tex.
R. App. P. 25.2(d).  Accordingly,
the appeals are dismissed for want of jurisdiction.
Opinion delivered January 23,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)